Citation Nr: 0404151	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-01 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for groin rash.  

2.  Entitlement to service connection for a prostate 
disorder.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a heart disorder.  

5.  Entitlement to service connection for a sleep disorder.  

6.  Entitlement to service connection for a respiratory 
disorder as a result of asbestos exposure.  

7.  Entitlement to service connection for a back disorder.  

8.  Entitlement to service connection for residuals of a 
broken right hand.  

9.  Entitlement to service connection for a psychiatric 
disorder.  

10.  Entitlement to service connection for ear infections.  

11.  Entitlement to an initial evaluation in excess of 20 
percent for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from June 1947 to January 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  Service connection was established for 
hearing loss and a noncompensable rating was assigned.  
Subsequently dated rating decisions resulted in an increase 
in this disability rating to 20 percent, effective from 
September 28, 2000.  

In June 2003 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  

The issues of entitlement to service connection for ear 
infections, a back disorder, residuals of a broken right 
hand, and a psychiatric disorder, claimed as anxiety will be 
addressed at the end of this decision under the heading, 
"Remand."  The issue of entitlement to a rating in excess 
of 20 percent for bilateral hearing loss will also be 
addressed in that portion of this decision.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
current diagnosis of groin rash.  

2.  There is no competent medical evidence of record of a 
current diagnosis of prostate disorder.  

3.  A heart disorder to include hypertension was not present 
in service and was not manifested in the first year after 
service.

4.  There is no competent medical evidence of record of a 
current diagnosis of hypertension.  

5.  There is no competent medical evidence of record of a 
current diagnosis of a heart disorder.  

6.  There is no competent medical evidence of record of a 
current diagnosis of a sleep disorder.  

7.  There is no competent medical evidence of record of a 
current diagnosis of a respiratory disorder as a result of 
asbestos exposure.  




CONCLUSIONS OF LAW

1.  A groin rash was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  

2.  A prostate disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  

3.  Hypertension was not incurred in or aggravated by active 
service, nor may a heart disorder be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2003).  

4.  A heart disorder was not incurred in or aggravated by 
active service, nor may a heart disorder be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2003).  

5.  A sleep disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  

6.  A respiratory was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2003).  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA has 
issued final rules to implement the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These 
regulations state that the provisions merely implement the 
VCAA and do not provide any additional rights.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  Recently, the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that under 
section 5103(a), notice of four specific matters must be 
given to a service-connection claimant before an initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).   In the instant case, as the AOJ 
decision was issued prior to the passage of VCAA, it would 
not have been possible to provide VCAA notice prior to the 
initial decision by the AOJ.  Upon review, the Board finds 
that the lack of such a pre-AOJ-decision notice did not 
result in prejudicial error in this case.  

The RO provided the veteran a copy of the applicable rating 
decision in February 2002 and a forwarding letter dated in 
March 2002 that in combination notified him of the basis for 
the decision reached.  The RO also provided the veteran a 
statement of the case (SOC) in November 2002 which included a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  These gave notice 
as to the evidence generally needed to substantiate each of 
his claims.  After passage of the VCAA, the RO wrote to the 
veteran in April 2001 regarding the notification of the 
passage of the VCAA and the obligations of VA with respect to 
the duty to assist and duty to notify regarding the 
information and evidence necessary to substantiate his 
claims.  Specifically, the veteran was notified that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim on a certain date, approximately 60 days from 
the date of the letter.  The RO further advised the veteran 
that if no information and evidence had been received within 
that time, his claim would be decided based only on the 
evidence the RO had previously received and any VA 
examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.   The Board concludes that VA 
has met its duty to assist in this matter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the Board finds that the 
evidence of record is sufficient to dispose of the issues 
before the Board at this time.  Accordingly, the Board finds 
that there is no prejudice in proceeding with the claim at 
this time.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



II.   Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.   
38 C.F.R. § 3.303(d) (2002).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
cardiovascular disease including hypertension to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

III.   Analysis

The veteran served on active duty in the U.S. Navy for 20 
years.  Service medical records show that the veteran was 
hospitalized with mumps in 1959 and that hypertension was 
noted on admission.  However, there was no evidence of 
hypertension at discharge and no further findings or 
diagnoses of hypertension in the veteran's service medical 
records.  X-ray findings in February 1957 indicated small 
bilateral hilar calcifications; however, x-ray studies in 
December 1957 were negative for these findings.

In September 2001, the U.S. Navy advised that as the 
veteran's occupation in the Navy was engineman, the 
probability of exposure was probable, but a positive 
statement of exposure could not be made.  

At his hearing, the veteran testified that he had chest pain 
and groin rash during service and this it was his opinion 
that his groin rash, prostate problems, respiratory disorder, 
sleep disorder, hypertension, and heart disorder were related 
to his 20 years of active service in the Navy.  The Board 
observes that the veteran is competent as a layperson to 
report that on which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, the veteran is 
not competent to offer medical opinion as to cause or 
etiology of the claimed disability as there is no evidence of 
record that the veteran has specialized medical knowledge.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

There are no postservice clinical records showing findings, 
diagnoses, or treatment for any of these conditions.  
Moreover, a review of record does not show that the veteran 
has ever received a competent medical diagnosis for service 
connection for a groin rash, prostate problems, hypertension, 
a heart disorder, a sleep disorder, and a respiratory 
disorder.  

Inasmuch as the evidence on file does not tend to show that 
the veteran has current groin rash, prostate problems, 
hypertension, a heart disorder, a sleep disorder, and a 
respiratory disorder which may be associated with service, 
the Board concludes that no additional development, to 
include additional medical examination or medical opinion, is 
reasonable based upon the facts of this case.  See § 3 of the 
VCAA (codified as amended at 38 U.S.C. § 5103A(d)); Hickson 
v. West, 12 Vet. App. 247, 253 (1999), Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Consequently, the Board finds that, in 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  Thus, the Board concludes that 
further development and further expending of VA's resources 
is not warranted.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current groin rash, prostate problems, hypertension, a 
heart disorder, a sleep disorder, and a respiratory disorder, 
the claims must be denied.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for groin rash, prostate problems, 
hypertension, a heart disorder, a sleep disorder, and a 
respiratory disorder, and they must be denied.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, No. 01- 7006 (Fed. Cir. 
December 17, 2001).


ORDER

Entitlement to service connection for groin rash is denied.  

Entitlement to service connection for a prostate disorder is 
denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a heart disorder is 
denied.  

Entitlement to service connection for a sleep disorder is 
denied.  

Entitlement to service connection for a respiratory disorder 
as a result of asbestos exposure is denied.  




REMAND

The veteran claims service connection for ear infections, a 
back disorder, residuals of a broken right hand, and anxiety.  
He also claims that his service-connected bilateral hearing 
loss has increased in severity.  

A review of the service medical records reflects that the 
veteran was seen in 1948 for perforation of the left eardrum 
and in 1949 he was diagnosed with otitis media and 
perforation of the right eardrum.  In 1952, he was diagnosed 
with mystic of the lumbar region, and in 1957 he was treated 
for a simple fracture of the 5th metacarpal.  In 1966, he was 
treated for anxiety and medications were prescribed.  While 
none of these conditions were noted at time of separation, 
the veteran reports that he has current ear infections, a 
back disorder, residuals of his broken right hand, and a 
psychiatric disorder which are related to military service.  
Before reaching a determination in this case as to these 
issues, the Board of Veterans' Appeals finds that a VA 
examination should be conducted to obtain a medical opinion 
as to the nature and etiology of any current disabilities of 
the ears, back, right hand, and psychiatric disorder.  VA's 
duty to assist includes obtaining recent medical records and 
thorough and contemporaneous examinations in order to 
determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of this notification must be incorporated 
into the claims file. 

2.  The VBA AMC should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
any of the disabilities on appeal that 
are not currently included in the clams 
file.  With any necessary authorization 
from the veteran, the VBA AMC should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran that are not currently of record.  
If, after making reasonable efforts to 
obtain named records the VBA AMC is 
unable to secure same, the VBA AMC must 
notify the appellant and (a) identify the 
specific records the VBA AMC is unable to 
obtain; (b) briefly explain the efforts 
that the VBA AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the VBA AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.

3.  After the completion of #1 and #2 
above, the veteran should be scheduled 
for an appropriate VA to determine 
whether there are any current conditions 
of the ear for which the veteran is not 
already service-connected.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction of the examination.  The 
examiner is requested to comment on the 
nature and etiology of any ear disorders.  
All indicated studies should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The examiner is requested to 
review the claims file and provide an 
opinion as to whether any current ear 
disorder of either ear is at least as 
likely as not (50 percent probability) 
attributable to the veteran's service.  
The examiner should provide reasons and 
bases based on medical judgment and facts 
for this opinion.

Additionally, the examiner should conduct 
a current VA audiological evaluation to 
determine the severity of the service- 
connected bilateral hearing loss.  VA 
Form 10-2464 should be completed; 
puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz should be recorded for 
each ear, and a puretone threshold 
average derived for each ear in 
accordance with 38 C.F.R. § 4.85(d).

4.  After the completion of #1 and #2 
above, the veteran should be scheduled 
for an appropriate VA to determine 
whether there are any current conditions 
of the back and right hand.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction of the examination.  The 
examiner is requested to comment on the 
nature and etiology of any back or right 
hand disorders present.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner is requested to review the 
claims file and provide an opinion as to 
whether any current back or right hand 
disorder found is at least as likely as 
not (50 percent probability) attributable 
to the veteran's service.  The examiner 
should provide reasons and bases based on 
medical judgment and facts for these 
opinions.  

5.  After the completion of #1 and #2 
above, the veteran should be scheduled 
for an appropriate VA to determine 
whether there are any current psychiatric 
conditions to include anxiety.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction of the 
examination.  The examiner is requested 
to comment on the nature and etiology of 
any psychiatric disorders found.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
The examiner is requested to review the 
claims file and provide an opinion as to 
whether any current psychiatric disorder 
of either ear is at least as likely as 
not (50 percent probability) attributable 
to the veteran's service.  The examiner 
should provide reasons and bases based on 
medical judgment and facts for this 
opinion.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues as listed on 
appeal.  If the any of benefits remain 
denied, the VBA AMC should issue a 
supplemental statement of the case (SSOC) 
addressing such issue(s).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits, to 
include a summary of the evidence and all 
applicable law and regulations pertaining 
to the issue currently on appeal.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC. The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



